Citation Nr: 1202378	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a bilateral vision disorder.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and anxiety disorder.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Brian L. Marlowe, Attorney at law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and HJ
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In July 2009, the Veteran and HJ testified at a personal hearing before a Decision Review Officer, sitting at the RO, and in August 2011, the Veteran alone testified at a hearing before the undersigned, via video-conference.  Transcripts of these hearing are associated with the claims file.

Subsequent to his Board hearing, the Veteran submitted additional evidence consisting of multiple VA treatment records.  See 38 C.F.R. § 20.1304 (2011).  The Board notes that, at his hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of this evidence.  Id.  Therefore, the Board may properly consider it in rendering its decision.

With respect to the Veteran's acquired psychiatric disorder claim, the Board notes that two issues were certified for appellate consideration, entitlement to service connection for PTSD and entitlement to service connection for anxiety disorder.  When the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board, and once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Thus, the Board has consolidated the two issues into one of entitlement to service connection for an acquired psychiatric disorder.  As the Board herein grants the claim, the Board finds that no prejudice to the Veteran has resulted in this change.  

The Board notes that the Veteran also appealed the denial of entitlement to nonservice-connected pension.  However, that claim was subsequently granted.  Thus, the Board no longer has jurisdiction over that issue. 

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The competent evidence does not reflect a hearing loss that is defined as disabling by VA regulations.

2. The competent evidence does not establish the presence of a diagnosed bilateral vision disorder.

3. The Veteran's claimed stressors indicate fear of hostile or terrorist activity and they are shown to support a diagnosis of PTSD by a VA psychologist. 

4. The Veteran's lay statements are sufficient to establish the occurrence of his claimed stressors.

5. The Veteran has a current diagnosis of PTSD as a result of established combat-related stressors.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2. A vision disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2011).

3. PTSD was incurred in the Veteran's active duty service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303 (2011), 3.304(f)(3) (as revised, 75 Fed. Reg. 39843 (July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for PTSD is a full grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations as to that claim.  

The VCAA imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the appellant was provided with VCAA notification letters in March 2005, July 2006, and February 2007, prior to the initial unfavorable AOJ decision issued in January 2008.  

The Board observes that the pre-adjudicatory VCAA notices informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist in developing the claims, and his and VA's obligations in providing evidence for consideration.  The July 2006 and February 2007 letters, as well as a March 2006 notice, advised him of the evidence necessary to substantiate disability ratings and effective dates.  Therefore, the Board finds that the appellant was provided with all necessary notice under the VCAA prior to the initial adjudication of the claims. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claims and providing him with a VA examination.  The appellant's service treatment records, Social Security Administration (SSA) disability records, and the report of a July 2007 VA audiological examination were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional records that VA needs to obtain to ensure an equitable adjudication of the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when one is necessary to decide the claim.  The treatment evidence associated with the claims file fails to show any disorder of vision either in-service or post-service.  While the Veteran may speak to his visual symptoms, i.e., seeing spots, without evidence of a current diagnosis of a vision disorder associated with such symptoms, the Board finds that a VA examination is not necessary.  

With regard to the July 2009 VA examination, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  He then provided the results of audiological testing in accordance with VA regulations.  There is nothing to suggest that the examiner's findings were not representative of the Veteran's hearing acuity or that the examiner reached an arbitrary conclusion with respect to the Veteran's hearing ability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the appellant's claims without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the appellant will not be prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

Vision disorder and bilateral hearing loss 

With respect to the Veteran's claimed vision disorder, the Veteran is claiming that he sees spots before his eyes on a recurring basis.  He has not provided evidence as to how such symptoms are related to military service.  He also has not proffered competent evidence of any diagnosed disorder of the eyes or vision, including impaired visual acuity, which the Board notes is considered a congenital or developmental defect and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.   

With respect to the bilateral hearing loss claim, the Veteran has claimed that he suffers from loss of hearing acuity due to bombs, aircraft, and explosions in service.  Thus, he claims that service connection is warranted for bilateral hearing loss. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board observes that the Veteran has reported acoustic trauma in the military.  Although the Veteran's service treatment records do not contain any documentation as to noise exposure, the Veteran is competent to describe the nature and extent of his in-service noise exposure and such is consistent with his duties, as documented in his service records.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

However, neither in-service nor post-service treatment records reflect a current hearing loss disability.  Audiograms performed during service reflect hearing within normal limits.  The Veteran has reported no treatment for his hearing complaints post-service, and at a July 2009 VA examination, the audiologist documented hearing within normal limits bilaterally.  Pure tone thresholds at that examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
10
LEFT
25
25
25
20
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.  These findings do not reach the level of a hearing loss considered disabling under VA regulations.  38 C.F.R. § 3.385.  

Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In light of the above, service connection for a bilateral vision disorder is denied as there is a lack of evidence demonstrating a diagnosis of any such disorder.  Similarly, as the competent evidence fails to show that the Veteran has a bilateral hearing loss disability as defined by VA regulations, service connection for bilateral hearing loss is also denied.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., seeing spots and perceived loss of hearing acuity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to ascribe a diagnosis to his visual symptoms or to assess the degree of hearing loss he exhibits.  Such findings require specialized knowledge and technical assessment from an appropriate professional.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above, absent a diagnosed vision disorder and a disabling degree of hearing loss, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a vision disorder and bilateral hearing loss.  Therefore, his claims must be denied.

Acquired psychiatric disorder

In addition to the aforementioned requirements for service connection of a direct basis, service connection for PTSD may also be established via medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Effective July 13, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3) (2011); see 75 Fed. Reg. 39843 (July 13, 2010).

The Veteran's claimed stressors include seeing civilians burned while engaged in prayer, seeing a fellow service member attacked by a dog, and being involved in a confrontation with a woman and a little girl, in which he witnessed the little girl being beaten and her arm repeatedly slammed in a door.  Particularly with respect to the last, he has expressed feelings of helplessness and regret.  These stressors and the Veteran's accompanying emotional state have been repeatedly documented in VA and private treatment records.  They have served as the basis for his diagnosis of PTSD by a VA psychologist.  

Therefore, applying the revised 38 C.F.R. § 3.304(f), the Board observes that the Veteran has expressed fear and helplessness in relation to his claimed stressors, which involve being confronted with an event or circumstance that involved actual or threatened death or serious injury to others and that VA psychologists found such stressors to be sufficient to support a PTSD diagnosis.  Consequently, his lay statements as to his claimed stressors are satisfactory evidence that they occurred.  Accordingly, the Board finds that the Veteran has verified in-service combat-related stressors as detailed above.  

Moreover, the record shows that the Veteran's diagnosis of PTSD has been associated with his described stressors, and in light of the revised regulation, the diagnosis need not be associated with only the stressor incidents verified by U.S. Army and Joint Services Records Research Center (JSRRC).  Therefore, the criteria for service connection for PTSD have been met, and the Veteran's claim is granted.


ORDER

Service connection for a vision disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for PTSD is granted.


REMAND

With respect to the remaining claim of entitlement to service connection for tinnitus, the Board finds that a remand is necessary to afford the Veteran an additional VA examination. 

As discussed above, the Board must ensure that any VA examination or opinion is adequate.  Barr at 312.  The Veteran was afforded a VA audiological examination in July 2009, but the examiner's opinion with respect to the etiology of the Veteran's tinnitus is inadequate.  Specifically, the examiner stated that the Veteran's tinnitus was not etiologically related to his military service due to the lack of evidence of the disorder in the claims file and the lack of proximity between service and the VA examination.  However, the Board notes that the Veteran is competent to provide evidence of lay-observable symptoms of a disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The examination report reflects that the Veteran reported experiencing tinnitus since service, and it is not apparent that the VA examiner considered those statements in forming the opinion.  Therefore, the Board remands the claim so that another VA examination may be scheduled.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination in order to ascertain the etiology of his tinnitus.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the tinnitus exhibited by the Veteran currently is causally or etiologically related to his reported in-service noise exposure or is otherwise directly related to his military service?
		
A rationale for any opinion advanced should be provided, including the records and statements upon which the examiner relied in forming the opinion.  
 
2. After completing the above action and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated, to include all evidence received since the November 2009 statement of the case.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


